2022 UT App 135



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                     BROCK ADAM PICKETT,
                          Appellant.

                            Opinion
                        No. 20200198-CA
                     Filed December 8, 2022

           Second District Court, Ogden Department
                The Honorable Ernest W. Jones
                        No. 161901271

          Emily Adams and Benjamin Miller, Attorneys
                        for Appellant
          Sean D. Reyes and Jeffrey D. Mann, Attorneys
                          for Appellee

JUSTICE JILL M. POHLMAN authored this Opinion, in which JUDGE
   GREGORY K. ORME and JUSTICE DIANA HAGEN concurred. 1

POHLMAN, Justice:

¶1    This is a companion case to and arises out of the same facts
involved in State v. Sadat Hebeishy, 2022 UT App 134, and State v.
Tamer Hebeishy, 2022 UT App 136, both of which also issue today.




1. Justices Jill M. Pohlman and Diana Hagen began their work on
this case as members of the Utah Court of Appeals. They both
became members of the Utah Supreme Court thereafter and
completed their work on this case sitting by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 3-108(4).
                          State v. Pickett


In short, 2 Brock Adam Pickett was identified by law enforcement
as a member of the Titanic Crip Society (TCS), a criminal street
gang in Weber County, Utah. As part of its investigation of TCS,
law enforcement received authorization from the district court to
conduct wiretaps of mobile phones belonging to two of Pickett’s
gang associates—Tamer and Sadat Hebeishy. Based on evidence
obtained from those wiretaps, the State charged Pickett with
pattern of unlawful activity and aggravated assault, both with
gang enhancements.

¶2     Before trial, Pickett filed a motion to suppress the evidence
obtained through the wiretaps, arguing that the applications
seeking the wiretap orders failed to meet the necessity
requirement of section 77-23a-10(1)(c) of Utah’s Interception of
Communications Act (the Act). 3 See generally Utah Code Ann.
§§ 77-23a-1 to -16 (LexisNexis 2017 & Supp. 2022). After briefing
and oral argument, the district court denied the motion,
concluding that law enforcement had satisfied the Act’s necessity
requirement. Pickett later entered a conditional guilty plea to one




2. A more fulsome description of the relevant facts and procedural
history can be found in State v. Sadat Hebeishy, 2022 UT App 134.

3. The Act allows any “aggrieved person in any trial, hearing, or
proceeding in or before any court” to move to suppress an
unlawfully intercepted communication. See Utah Code Ann. § 77-
23a-10(11)(a) (LexisNexis 2017). An “aggrieved person” is defined
in the Act as “a person who was a party to any intercepted wire,
electronic, or oral communication, or a person against whom the
interception was directed.” Id. § 77-23a-3(1). The State does not
contest Pickett’s standing to challenge the wiretaps on Tamer
Hebeishy’s and Sadat Hebeishy’s mobile phones. Thus, we
assume that Pickett is an “aggrieved person” under the Act for the
purpose of both wiretaps.


 20200198-CA                     2              2022 UT App 135
                          State v. Pickett


count of aggravated assault, reserving his right to appeal the
court’s denial of his motion to suppress.

¶3     Pickett now appeals, arguing that the district court erred in
concluding that the wiretap applications satisfied the Act’s
necessity requirement. This appeal presents materially identical
facts and the same issue of law that were presented in State v.
Sadat Hebeishy, 2022 UT App 134, with which this appeal was
argued. For the reasons set forth in that opinion, we affirm.




 20200198-CA                     3              2022 UT App 135